UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 240.13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO 240.13d-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 3)* E.DIGITAL CORPORATION (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) 26841Y103 (CUSIP Number) DECEMBER 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [X]Rule 13d-1(c) [ ]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO.26841Y103 13G OF8 PAGES 1.Names of Reporting Persons. JERRY E. POLIS 2.Check the Appropriate Box if a Member of a Group (a) o (b) o 3.SEC Use Only 4.Citizenship or Place of Organization UNITED STATES Number of Shares Beneficially Owned by Each Reporting Person With: 5.Sole Voting Power 67,600 1 6.Shared Voting Power 14,998,900 2 7.Sole Dispositive Power 67,600 1 8.Shared Dispositive Power 14,998,900 2 9.Aggregate Amount Beneficially Owned by Each Reporting Person 15,066,500SHARES OF COMMON STOCK 10.Check if the Aggregate Amount in Row (9) Excludes Certain Shares o 11.Percent of Class Represented by Amount in Row (9) 5.1% 3 12.Type of Reporting Person IN 1 Includes 67,600 shares of common stock held by a personal IRA. 2 Includes (i) 10,353,204 shares of common stock held by the Jerry E. Polis Family Trust (“Family Trust”) of which Mr. Polis is Trustee, (ii) 1,042,696 shares of common stock held by the Polis Family LLC of which Mr. Polis is a managing member, (iii) 333,000 shares of common stock held by The Polis Charitable Foundation of which Mr. Polis is President, (iv) 220,000 shares of common stock held by the Polis Museum of Fine Art of which Mr. Polis is trustee, (v) 3,000,000 shares of Rela LLC of which Mr. Polis is manager and (vi) 50,000 shares of common stock held by Freerun 777 LLC of which Mr. Polis is manager. Mr. Polis disclaims beneficial ownership of the shares held by the Polis Charitable Foundation and the Polis Museum of Fine Art and to the shares held by the Polis Family LLC, Rela LLC and Freerun 777 LLC except to the extent of his respective pecuniary interest. 3 Percentage computed based on shares reported on e.Digital’s latest report on Form 10-Q. CUSIP NO.26841Y103 13G OF8 PAGES 1.Names of Reporting Persons. CHARLOTTE O.POLIS 2.Check the Appropriate Box if a Member of a Group (a) o (b) o 3.SEC Use Only 4.Citizenship or Place of Organization UNITED STATES Number of Shares Beneficially Owned by Each Reporting Person With: 5.Sole Voting Power 113,000 4 6.Shared Voting Power 10,573,204 5 7.Sole Dispositive Power 113,000 4 8.Shared Dispositive Power 10,573,204 5 9.Aggregate Amount Beneficially Owned by Each Reporting Person 10,686,204SHARES OF COMMON STOCK 10.Check if the Aggregate Amount in Row (9) Excludes Certain Shares See Note 5. x 11.Percent of Class Represented by Amount in Row (9) 3.6% 12.Type of Reporting Person IN 4 Shares of common stock held by a personal IRA. 5 Includes (i) 10,353,204 shares of common stock held by the Jerry E. Polis Family Trust (“Family Trust”) of which Ms. Polis is Trustee and (ii) 220,000 shares of common stock held by the Polis Museum of Fine Art of which Ms. Polis is trustee. Ms. Polis disclaims beneficial ownership of the shares held by the Polis Museum of Fine Art. CUSIP NO. 26841Y103
